Case 0:20-cv-61912-DPG Document 11 Entered on FLSD Docket 10/08/2020 Page 1 of 2




                           IN THE UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLOIRDA


  LARRY KLAYMAN

                         Plaintiff

                 v.
                                                        Case Number: 0:20-cv-61912
  INFOWARS LLC. et al,

                         Defendant.


    PLAINTIFFS’ MOTION FOR A SHORT EXTENSION OF TIME TO RESPOND TO
                          MOTIONS TO DISMISS

         Plaintiff Larry Klayman (“Klayman”) respectfully submit this motion for a short

  extension of time to respond to (1) Defendant Roger Stone’s Motion to Dismiss and (2)

  Defendants Infowars, LLC, Free Speech Systems LLC, Alex Jones, and Owen Shroyer’s Motion

  to Dismiss, both of which were filed in state court prior to the Notice of Removal.

         Mr. Klayman has had a very heavy litigation period during this time and therefore

  requests an extension up to and including October 29, 2020, to respond to these motions.

         Defendants will not be prejudiced from this short extension and this motion is being filed

  in good faith and not for the purpose of delay.

         Counsel for Defendant Stone has consented, and counsel for the Infowars Defendants has

  not responded to Mr. Klayman’s request.


  Dated: October 8, 2020                                      Respectfully submitted,

                                                               /s/ Larry Klayman
                                                              Larry Klayman, Esq.
                                                              FL Bar No. 246220
                                                              7050 W. Palmetto Park Road
                                                              Tel: (561) 558-5336



                                                    1
Case 0:20-cv-61912-DPG Document 11 Entered on FLSD Docket 10/08/2020 Page 2 of 2




                                                            Email:leklayman@gmail.com

                                                            Plaintiff Pro Se

                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 8th day of October 2020, a true copy of the foregoing

  was filed via ECF and served to all counsel of record though the Court’s ECF system.


                                                                    /s/ Larry Klayman




                                                 2
